                                                                                          ""n
                                                                             ^■S. DfS7pl(^T rnn.' ; -,-
                   IN    THE   UNITED    STATES   DISTRICT     COURT             AUPi isTAoiv'"^
                   FOR   THE   SOUTHERN DISTRICT        OF    GEORGIA
                                  DUBLIN DIVISION                        Zfll9j|(jG"7 /IH 9:
                                                                        CLERK.
CMFG LIFE INSURANCE COMPANY,                *                                  SO. Dlo i. ,jr u
                                                                                                  '   '




      Plaintiff,                            *
                                            ★


      V.                                    *           CV 319-036
                                             ★


JONATHAN SEAY, Individually and             *
as Administrator of the Estate              *
of Lewis E. Seay, Jr., DAVID                *
A. SEAY, SARAH LOU WHITE, and               *
JAEL M. CONNOR,                             *
                                            •k


      Defendants.                           *




                                        ORDER




      On May 3, 2019, Plaintiff CMFG Life Insurance Company filed

its complaint in interpleader pursuant to Federal Rule of Civil

Procedure    22.        The    lawsuit    concerns      an    accidental       death      and


dismemberment policy. Policy No. V1030064, issued by Plaintiff on

the   life   of the      insured,    Lewis       E.   Seay,   Jr.      The    designated

beneficiary of the Policy is Defendant Jonathan Seay, the brother

of Lewis E. Seay, Jr.           The Policy was issued on February 1, 2016;

Lewis E. Seay, Jr. was killed from a gunshot wound on June 1, 2016.

      On May 22, 2019, Defendant Jonathan Seay filed an Answer and

Counterclaim, asserting claims of breach of contract and bad faith

against Plaintiff for its failure to timely pay the death benefits

to him.    The other Defendants, Lewis E. Seay, Jr.'s other siblings.
filed a joint Answer on June 5, 2019, whereby they disclaim any

interest in the insurance proceeds and further plead that Jonathan

Seay is entitled to the proceeds.

        On June 13, 2019, the Court granted Plaintiff's motion for

leave    to   deposit   into   the   Registry   of   the   Court   the   sum   of

$301,165.00, representing the accidental death benefit.              (Doc. No.

18, ''Order of Deposit.")        On June 24, 2019, however. Plaintiff

filed a motion for relief from the Order of Deposit, seeking to

file an amended complaint and to avoid depositing the insurance

proceeds into the Court's registry.             Plaintiff explains that it

learned on June 13, 2019, the date the Court entered the Order of

Deposit, that Jonathan Seay had been arrested for insurance fraud

by federal authorities just three days earlier.^

        Though the charges involved in the federal indictment against

Jonathan Seay are not related to the subject Policy in this case.

Plaintiff states that it now believes that Jonathan Seay may have

obtained the subject Policy without the knowledge or consent of




^ Jonathan Seay appeared before this Court on June 11, 2019, and
entered a not guilty plea to twenty-two counts of wire fraud,
violations of 18 U.S.C. § 1343, and one count of aggravated
identity theft, a violation of 18 U.S.C. § 1028A.  United States
V. Seay, Case No. 3:19-CR-007 (S.D. Ga. Jun. 4, 2019).
                                       2
his brother, Lewis E. Seay, Jr., and if proven, the Policy would

be void ab initio.    Plaintiff maintains that Jonathan Seay remains

a suspect in his brother's death and now, upon also learning that

he has been accused of procuring a life insurance policy on a woman

he met at church without her knowledge or consent. Plaintiff wishes

to amend the complaint to add a declaratory judgment claim that

the subject Policy is invalid and unenforceable.

     Under Federal Rule of Civil Procedure 15(a)(2), the district

court should ''freely give leave [to amend the complaint]                  when

justice   so   requires."     Yet, "[a]   district    court   may,    in   the

exercise of its inherent power to manage the conduct of litigation

before it, deny such leave where there is substantial ground for

doing so, such as 'undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed,       undue prejudice to the opposing

party by virtue of allowance of the amendment, [and] futility of

amendment.'"     Reese   v.   Herbert, 527   F.3d   1253, 1263 (11^^ Cir.

2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).            However,

"[u]nless there is a substantial reason to deny leave to amend,

the discretion of the district court is not broad enough to permit
denial."     Burger King Corp. v. Weaver^ 169 F.3d 1310, 1319 (11^^

Cir. 1999).

        Here, there are no allegations of undue delay,^ bad faith or

a   dilatory   motive,     and   this      would     be     the   complaint's        first

amendment.     Also, it is difficult to discern any prejudice that

would     befall   Defendants      since       the   case    is   in     its   infancy.^

Nevertheless, Defendant Jonathan Seay opposes the motion to amend

the complaint based upon futility.               He contends that the proposed

amended complaint would not withstand a motion to dismiss.                              He

argues that the criminal allegations in the federal indictment

bear no relation to the procurement of the subject Policy in this




2   Defendant Jonathan Seay argues that allowing an amended
complaint would cause undue delay in his receiving the insurance
proceeds, for which he has already waited almost three years. Any
unwarranted delay, however, is adequately covered by Jonathan
Seay's counterclaims for breach of contract and bad faith.
Moreover, the undue delay to which the case law refers relates to
the plaintiff's diligence in seeking the amendment in the context
of a pending case; in this case. Plaintiff filed its motion to
amend the complaint within days of learning additional facts that
may bear on the case.

3   The    Court   notes    that     Jonathan        Seay       vigorously      contests
Plaintiff's    claim    that   it did      not   know     the   extent    of   the   FBI's
investigation      or   suspicion    of     Jonathan        Seay's     involvement      in
insurance fraud until he was arrested.                The Court need not resolve
this dispute because there is no prejudice                        to     Defendants     in
allowing the amendment so early in the case.
                                           4
case, and therefore Plaintiff cannot reasonably rely upon these

allegations to establish its claim that the subject Policy is void

ab initio.


       In this context, the futility threshold requires application

of the motion to dismiss standard.                  Austin v. Caliber Home Loans,

2019 WL 2306116, *2 (N.D. Ga. 2019); Fletcher v. Great Am. Ins.

Co.,   2010    WL    11507440,        *3   (M.D.   Fla.   2010).      That   is, ''[a]n

amendment is futile where the complaint as amended would still be

subject to dismissal."             Cox v. Mills, 465 F. App'x 885, 889 (ll^h

Cir. 2012).

       Federal      Rule   of    Civil     Procedure      8(a) (2)   requires   that   a

complaint contain "a short and plain statement of the claim showing

that the pleader is entitled to relief." The United States Supreme

Court has provided additional guidance to the Rule 8(a) analysis

in   Bell   Atlantic       Corp.      v.   Twombly,    550   U.S.    544   (2007),   and

Ashcroft      V.    Iqbal,      556    U.S.   662     (2009).        Pursuant   to   the

Twombly/Iqbal paradigm, to survive a motion to dismiss for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6),

"a complaint must contain sufficient factual matter, accepted as

true, to ^state a claim to relief that is plausible on its face.'"

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).                       To be

                                              5
plausible, the complaint must contain ^Veil-pleaded facts" that

""permit the court to infer more than the mere possibility of

misconduct."    Id. at 679.


     Here, Plaintiff is seeking a declaratory judgment that the

subject insurance policy did not meet the requirements of O.C.G.A.

§ 33-24-6(a) and is therefore void ab initio.     Section 33-24-6(a)

provides in pertinent part:      ""No life . . . insurance contract

upon an individual . . . shall be made or effectuated unless at

the time of the making of the contract the individual insured,

being of competent legal capacity to contract, applies for a life

. . . insurance contract or consents in writing to the contract .

. . ."   In Wood V. N.Y. Life Ins. Co., 336 S.E.2d 806, 809 {Ga.

1985), the Georgia Supreme Court held that § 33-24-6(a) is an

expression of the public policy of Georgia that ""a valid policy of

insurance may not be issued on the life of an adult without the

knowledge and consent of the person insured."       By this statute,

the insured must either apply for the insurance or consent thereto

in writing.    Id. at 809-10.   Further, the failure of an insured to

sign a policy or consent in writing renders the policy void ab

initio as against public policy.     Time Insurance Co. v. Lamar, 393
S.E.2ci 734, 735 (Ga. Ct. App. 1990) (citing Wood, 336 S.E.2d at

806)).

        In    the     Amended       Complaint,        Plaintiff      alleges    that    upon

information and belief, the insured, Lewis E. Seay, Jr., ''did not

consent to and/or was unaware of the application for and issuance

of the Policy."            (Proposed Am. Compl. SI 1, Doc. No. 22, Ex. A.)

In factual support of this allegation. Plaintiff alleges that the

Enrollment Summary has Jonathan Seay's contact email and telephone

number and that the premiums were paid by Jonathan Seay's credit

card.        (Id. SlSl 12-14.)          The insured was killed only months after

issuance of the policy, and Jonathan Seay remains a suspect in his

homicide.           (Id.   SISI   16,    22.)     Further,        Plaintiff   alleges   that

Jonathan       Seay    was        recently      arrested    for     insurance   fraud     and

identity theft when he applied for a policy of insurance as the

purported brother of a woman he met at church.                         (Id. SI 17.)      Upon

consideration         of    these        allegations,       the    Court   concludes    that

Plaintiff has asserted sufficient facts to make plausible a claim

that    Plaintiff may             have   procured     the    subject insurance         Policy

without the knowledge or consent of his actual brother, Lewis E.

Seay, Jr.         Put another way, from these facts, the Court infers

more than the mere possibility of misconduct by Jonathan Seay.

                                                  7
        Upon the foregoing, the Court will allow Plaintiff to file

its Amended Complaint.    Accordingly, Plaintiff's Motion for Leave

to File Amended Complaint and for Relief from Order (doc. no. 21)

is GRANTED.    The Order of Deposit dated June 13, 2019, directing

Plaintiff to deposit the insurance proceeds into the Registry of

the Court (doc. no. 18), is hereby VACATED.   Further, Plaintiff is

directed to file and serve the Amended Complaint within fourteen

(14) days hereof.

     ORDER ENTERED at Augusta, Georgia, this 7^^ day of August,

2019.




                                     UNITEIX STATES DISTR   JUDGE
